EXHIBIT 32.0 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, the undersigned, Chief Executive Officer and Chief Financial Officer of CPI Corp., a Delaware corporation (the “Company”), do hereby certify that: The Annual Report on Form 10-K/A for the year ended February 5, 2011 (the “Form 10-K/A”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Form 10-K/A fairly presents, in all material respects, the financial condition and the results of operations of the Company. /s/ Renato Cataldo /s/ Dale Heins Renato Cataldo Dale Heins President and Executive Vice President, Finance, Chief Executive Officer Chief Financial Officer and Treasurer Date: June 3, 2011
